PER CURIAM.
We find no merit to most of the appellant’s points on appeal and therefore affirm the convictions and sentences below with but two exceptions. First, the judgment form must be corrected to reflect that burglary of a structure is a third degree felony. Second, the amount ordered in restitution is improperly supported only by hearsay evidence of value. See Delks v. State, 622 So.2d 624 (Fla. 2d DCA 1993); House v. State, 614 So.2d 677 (Fla. 1st DCA 1993); Thomas v. State, 581 So.2d 992 (Fla. 2d DCA 1991). Hence, that portion of the restitution order is vacated and the cause remanded for a new hearing on the valuation issue alone.
Affirmed in part, vacated and remanded in part.